EXHIBIT 10.3

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Separation
Agreement”) is entered into on the date first set forth below by and between
Barbara J. Schrantz (hereinafter referred to as “Employee”) and The Bon-Ton
Stores, Inc. (hereinafter referred to as the “Company”) (collectively referred
to as the “Parties”).

 

BACKGROUND

 

WHEREAS, Employee and the Company entered into an Employment Agreement dated
January 30, 2011 (the “Employment Agreement”);

 

WHEREAS, the Company has elected to terminate Employee’s employment, pursuant to
Section 9(a) of the Employment Agreement and Employee and the Company agree that
Employee’s employment with the Company will terminate effective September 14,
2012;

 

WHEREAS, the Employment Agreement provides that certain severance benefits shall
be paid by the Company to Employee contingent upon Employee’s execution of a
termination agreement, including, but not limited to, a general release of
claims;

 

NOW THEREFORE, in exchange for the consideration provided by the Company,
Employee agrees to a release of all claims she may have against the Company up
to the date of this Agreement.  Accordingly, Employee and the Company agree as
follows:

 

SECTION ONE

DEFINITIONS

 

For purposes of this Agreement, the term “Releasees” shall mean The Bon-Ton
Stores, Inc., and its respective subsidiaries, parents, and all of the
foregoing’s respective directors, officers, shareholders, employees,
representatives, agents, attorneys, insurers, successors and assigns.  The term
“Releasors” means Barbara J. Schrantz and her respective heirs, executors,
administrators and assigns.

 

SECTION TWO

CONSIDERATION FOR THE AGREEMENT

 

A.                                    Severance Payment.  In consideration of
the releases herein by Releasors and the warranties and representations of
Employee, subject to the terms and conditions set forth below, and pursuant to
Section 9(a) the Employment Agreement, the Company agrees to provide Employee an
amount constituting one and one-half (1.5) years of her base salary in effect at
the time of her termination, less all applicable taxes and withholdings.

 

B.                                    Payment for COBRA Premium.  Subject to the
terms and conditions set forth

 

1

--------------------------------------------------------------------------------


 

below, and in Section 9(a)(ii) of the Employment Agreement, the Company agrees
to pay Employee for the cost of her monthly COBRA premium for the insurance
coverage for the group medical and dental plans for the period during which the
Severance Payment is paid (the “COBRA Stipend”).  Employee understands and
agrees that the COBRA Stipend provided to her for this time period acts as an
offset to the period of time to which she is entitled to COBRA under the law. 
Subject to Employee’s execution of, and failure to revoke, the Agreement,
payment of the COBRA Stipend shall occur as set forth below.

 

C.                                    Payment Terms.  The total sums
encompassing the Severance Payment and COBRA stipend shall be paid to Employee
as follows:

 

1.                                      The lump sum of One Hundred Thousand
Dollars ($100,000.00) on the first normal Company pay period after the lapse of
the revocation period, as defined below;

 

2.                                      Followed by equal bi-weekly installments
for the following eleven (11) months of which will total no more than $400,000;
and

 

3.                                      Followed by equal bi-weekly installment
for the remaining Severance and COBRA Stipend.

 

D.                                    Vesting of Stock.  Pursuant to the terms
of the Restricted Stock Agreement dated January 31, 2011 and the Restricted
Stock — Performance Shares Agreement, the following shares of stock shall vest
as follows:

 

1.                                      75,000 shares of restricted stock
granted pursuant to the Restricted Stock Agreement dated January 31, 2011 shall
vest upon termination;

 

2.                                      15,000 shares of restricted stock with a
grant date of April 12, 2010 shall vest upon termination; and

 

3.                                      Such portion of 50,000 shares of
restricted stock granted pursuant to the Restricted Stock Agreement —
Performance Shares dated January 31, 2011 shall become vested to the same extent
such restricted stock would have become vested if Employee had been employed by
the Company or an affiliate of the Company through the date that the Human
Resources and Compensation Committee of the Board of Directors of the Company
makes a determination regarding achievement of the performance goals established
for the Company’s 2012 fiscal year.

 

E.                                     Accrued but Unused Vacation.  The Company
shall pay to Employee the amount of accrued but unused vacation for Fiscal Year
2012.

 

F.                                      409A Excise Tax.  If the terms of this
Agreement or any action or omission by the Company in its performance under this
Agreement, causes any payment or benefit received

 

2

--------------------------------------------------------------------------------


 

or to be received by Employee from the Company pursuant to this Agreement (the
“Agreement Payments”) to be subject to the excise tax and additional interest
imposed by Code section 409A(a)(1)(B) of the Internal Revenue Code of 1986 (the
“409A Excise Tax”), the Company shall pay Employee, at the time specified below,
an additional amount (the “409A Gross-Up Payment”) for such Excise Tax (but not
for any employment tax) such that the net amount that Employee retains, after
deduction of the 409A Excise Tax on the Agreement Payments is equal to the
amount that Employee would have received if no 409A Excise Tax had ever been
imposed.  Payment of such additional amount shall occur on or before the earlier
to occur of (i) the date which the Company is required to withhold any such
taxes and (ii) the date on which Employee remits such taxes to the Internal
Revenue Service (to the extent not withheld).  For purposes of determining the
amount of the 409A Gross-Up Payment, Employee shall be deemed to pay federal
income taxes at the highest marginal rates of federal income taxation applicable
to individuals in the calendar year in which the 409A Gross-Up Payment is to be
made and state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of
Employees residence in the calendar year in which the 409A Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.  This paragraph does not require the Company to pay,
reimburse, or gross up Employee with respect to income or excise taxes imposed
under any other section of the Code, under state or local law or with respect to
federal, state or local income tax, or employment tax.

 

G.                                    No Entitlement to Other
Benefits.            Employee understands and agrees that she is not entitled to
the benefits set forth in Section 2(A)-(E), above, unless she executes and does
not revoke this Agreement.  Employee understands and agrees that the Company
will not be reimbursing Employee for any coverage that she may have had under
any other Company plan, including, but not limited to life insurance and vision
coverage.

 

SECTION THREE

NO OTHER BENEFITS

 

With the exception of the benefits set forth in Section Two (2), above, Employee
shall have no right to receive any further payment or benefit arising from her
employment relationship with the Company except those required by law, any
convertible insurance programs as described in a policy of insurance, the right
to continue health insurance coverage under COBRA, at the Employee’s expense, or
retirement or other vested benefits provided under the Company’s retirement
plan.

 

SECTION FOUR

ADEQUATE CONSIDERATION

 

Employee agrees that (i) the consideration and payments made to her by the
Company pursuant to this Agreement represent the sole and exclusive payments and
undertakings to be provided to her; (ii) said payments include any and all
outstanding and accrued compensation, wages, and benefits that may be due and
owing Employee; (iii) that the Company has no further

 

3

--------------------------------------------------------------------------------


 

obligation to provide Employee with any compensation of any sort, or any
non-monetary or monetary benefits in addition to that which is set forth in
Section Two (2), above; and (iv) the aforementioned payments are in excess of
what Employee otherwise would have been entitled to and constitute good and
sufficient consideration for this Agreement.

 

SECTION FIVE

RELEASES

 

For and in consideration of Company’s promise to cause the payment and benefits
to be made as set forth in Section Two (2), above, Releasors do hereby RELEASE
AND FOREVER DISCHARGE the Releasees of and from any and all manner of actions
and causes of action, suits, debts, liabilities, losses, damages, claims and
demands whatsoever (which are otherwise subject to waiver) that they or any of
them had, has or may have against any of the Releasees, whether sounding in
contract, any form of tort or otherwise; whether at law or in equity; whether
known or unknown; from prior to the commencement of Employee’s employment with
any of the Releasees to the date of this Agreement.  The releases herein
include, but are not limited to, any waivable claims that were asserted or could
have been asserted up to the date of this Agreement and/or that could be
asserted in the future under any federal, state or local laws, regulations,
orders or ordinances including but not limited to:

 

·                                          Title VII of the Civil Rights Act of
1964, as amended;

·                                          Employee Order 11246;

·                                          the Rehabilitation Act of 1973;

·                                          the Americans with Disabilities Act
of 1990 as amended (ADAAA);

·                                          the Employee Retirement Income
Security Act (ERISA) (except as to claims for vested benefits);

·                                          the Family Medical Leave Act;

·                                          the Wisconsin Fair Employment Law;

·                                          any state or local laws similar to
the above;

·                                          any unjust or wrongful termination
theory;

·                                          any claim for breach of contract,
fraud or material misrepresentation;

·                                          any negligent retention, hiring, or
supervision theory;

·                                          any right or claim based on an
alleged privacy violation;

·                                          any claims for defamation or slander;
or

 

other employment tort or common law claims now or hereafter recognized and any
derivative claim any of the Releasors may have arising thereunder, and all
claims for counsel fees and costs.  Releasors specifically acknowledge that they
are releasing all Releasees from any claims for attorneys’ fees and costs.

 

SECTION SIX

COVENANT NOT TO SUE

 

Employee hereby covenants and agrees not to file, commence or initiate any
suits, grievances, demands or causes of action against the Releasees based upon
or relating to any of

 

4

--------------------------------------------------------------------------------


 

the claims released and forever discharged pursuant to this Agreement.  If
Employee breaches this covenant not to sue, she hereby agrees to pay all of the
reasonable costs and attorneys’ fees actually incurred by the Releasees in
defending against such claims, demands or causes of action, together with such
and further damages as may result, directly or indirectly, from that breach. 
Moreover, Employee agrees that she will not persuade or instruct any person to
file a suit, claim or complaint with any state or federal court or
administrative agency against the Releasees.

 

SECTION SEVEN

WARRANTIES AND COVENANTS OF EMPLOYEE

 

Employee warrants and covenants that she has not filed a lawsuit or otherwise
initiated adversarial proceedings against the Company or any of the Releasees
based upon, or related in any way to, any act, omission or event occurring prior
to Employee’s execution of this Agreement.  Employee further warrants that she
will not assert any claim for recall or reemployment with the Company and will
not in the future seek employment in any capacity with Company.

 

Employee agrees that she will not disparage the name, business reputation or
business practices of the Company or any Releasee.  The Company agrees to
provide a neutral reference if contacted for a job reference, including name,
dates of employment, and position held as well as final rate of pay.  The
Company will not disparage the name or business reputation of Employee.

 

Nothing in this Agreement shall be deemed to interfere with Employee’s right to
file a charge, cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or other federal or
state regulatory or law enforcement agency.  However, Employee understands and
agrees that the consideration provided to Employee in this Agreement shall be
the sole relief provided to Employee for the claims that are released by her
herein. To the maximum extent permitted by law, Employee agrees that Employee
will not seek and waives any right to accept any relief or award from any charge
or action against the Released Parties before any federal, state, or local
administrative agency or federal, state or local court whether filed by Employee
or on Employee’s behalf with respect to any claim or right released in this
agreement.

 

SECTION EIGHT

DISCLOSURE

 

Employee acknowledges and warrants that she is not aware of, or that she has
fully disclosed to the Company, any matters for which Employee was responsible,
or which came to Employee’s attention as an employee of the Company, that might
give rise to, evidence, or support any claim of illegal conduct, regulatory
violation, unlawful discrimination, or other cause of action against the
Company.

 

5

--------------------------------------------------------------------------------


 

SECTION NINE

SURVIVAL OF PROVISIONS OF THE EMPLOYMENT AGREEMENT

 

Employee acknowledges and agrees that Sections Ten (10) and Eleven (11) of the
Employment Agreement (attached hereto as Exhibit A) survive the cessation of her
employment and the termination of the Employment Agreement and remain in full
force and effect with respect to the terms and duration specified therein.

 

SECTION TEN

RELEASE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)

 

Employee understands and agrees that, in full compliance with the Older Workers
Benefit Protection Act (OWBPA) of 1990:

 

A.                                    Employee enters into this Agreement freely
and knowingly, and after due consideration, intending to waive, settle and
release all waivable claims that Employee has or may have against the Company up
to the date of the execution of this Agreement, including claims under the Age
Discrimination in Employment Act;

 

B.                                    Employee has been advised to consult an
attorney before signing this Agreement;

 

C.                                    Employee has been provided with the
opportunity to consider this Agreement for twenty-one (21) days.  Material and
immaterial changes to this Agreement will not temporarily stop the twenty-one
(21) day period for Employee to consider this Agreement.  If Employee agrees to
enter into this Agreement, she must sign and return the Agreement to Denise
Domian, Senior Vice President, Human Resources prior to the 21st day;

 

D.                                    Employee understands that she has seven
(7) days after she signs the Agreement to revoke the Agreement by delivering a
written notice of revocation to Denise Domian, Senior Vice President, Human
Resources, by 5:00 p.m. Central Standard Time on the seventh day.  In the event
Employee revokes this Agreement, the Company shall have no obligation to
Employee under the Agreement.  After this revocation period has expired, the
Agreement will become effective, enforceable and irrevocable.

 

SECTION ELEVEN

ASSISTANCE IN LITIGATION

 

Employee shall upon reasonable notice, furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation in which it is, or may become, a party either during or after
Employee’s employment with the Company.

 

SECTION TWELVE

SEVERABILITY

 

The covenants in this Agreement are severable.  If any part or term of this
Agreement is later held to be illegal, unenforceable or ineffective, the
validity of the remaining provisions shall not be affected and the other
obligations will be enforced as if the Agreement did not contain the

 

6

--------------------------------------------------------------------------------


 

part or term held to be invalid.  With the exception of a challenge to the
validity of the release of her ADEA claims, if Employee challenges the validity
of, or attacks this Agreement in any court of competent jurisdiction, Employee
unequivocally agrees to first return to the Company any and all monies or other
consideration received by Employee under the terms of this Agreement.

 

SECTION THIRTEEN

ENTIRE AGREEMENT

 

With the exception of the Employment Agreement, this Agreement expresses the
entire Agreement between Employee and the Company regarding Employee’s
employment and separation from employment.  This Agreement may not be amended or
terminated except by a written agreement signed by both Employee and the
Company.  No representations made prior to or contemporaneously with this
Agreement shall have any binding effect.

 

SECTION FOURTEEN

WAIVER

 

No waiver of any provision of this Agreement shall constitute a waiver of any
other provisions of this Agreement.

 

SECTION FIFTEEN

FUTURE BENEFITS

 

The promises of Employee under this Agreement shall inure to the benefit of the
Releasees and all other present or future subsidiaries and affiliates of the
Releasees.  All such entities shall be considered third party beneficiaries and
may enforce any provision of this Agreement.

 

SECTION SIXTEEN

SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon the parties to this Agreement and their
respective heirs, administrators, executors, successors and assigns.  The
Company has the right to assign this Agreement.  Employee does not have the
right to assign this Agreement.

 

SECTION SEVENTEEN

GOVERNING LAW AND JURISDICTION

 

The validity, legality, and construction of this Agreement or of any of its
provisions shall be governed exclusively by the laws of the Commonwealth of
Pennsylvania.  In the event a dispute or claim should arise regarding this
Agreement, jurisdiction and venue of any such action shall be in York County,
Pennsylvania.  In the event that the Parties to this Agreement have diverse
citizenship and/or the dispute at issue involves a federal question of law, then
jurisdiction and venue may alternatively be in the United States District Court
for the Middle District of Pennsylvania.  Each of the parties expressly consents
to the jurisdiction and venue set forth in this Section Seventeen.

 

7

--------------------------------------------------------------------------------


 

SECTION EIGHTEEN

NO ADMISSION OF LIABILITY

 

Employee acknowledges that the Company admits no liability or wrongdoing in
requesting or accepting this Release.

 

[THIS SECTION INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

SECTION NINETEEN

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original against any party whose signature appears
thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties hereto.

 

IN WITNESS WHEREOF, intending to be legally bound, Employee and the Company
executed the foregoing Confidential Separation and General Release as of the
date first written below.

 

 

EMPLOYEE

 

 

 

 

 

/s/ Barbara J. Schrantz

September 14, 2012

 

Barbara J. Schrantz

Date

 

 

 

 

 

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

By:

/s/Denise Domian

September 14, 2012

 

 

Denise Domian

Date

 

 

Senior Vice President, Human Resources

 

 

 

9

--------------------------------------------------------------------------------